Order entered May 16, 2019




                                            In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                     No. 05-19-00407-CR

                      SHADRICK RAYSHARD WOODS, Appellant

                                              V.

                             THE STATE OF TEXAS, Appellee

                     On Appeal from the 203rd Judicial District Court
                                  Dallas County, Texas
                          Trial Court Cause No. F17-51720-P

                                          ORDER
       Before the Court is Official Court Reporter Lisabeth Kellett’s May 14, 2019 first request

for an extension of time to file the reporter’s record. We GRANT the request and ORDER the

reporter’s record filed within FIFTEEN DAYS of the date of this order.


                                                     /s/   BILL PEDERSEN, III
                                                           JUSTICE